Case 1:19-mc-00035-JFB-SRF Document 4 Filed 01/24/19 Page 1 of 2 PageID #: 331




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LIQWD, INC., et al.                              MISCELLANEOUS ACTION

                      v.                          NO. 19-8

 L'OREAL USA, INC., et al.
                                           ORDER
         AND NOW, this 24th day of January 2019, upon review of Defendants' Motion to seal

 (ECF Doc. No. 1) failing to offer particularized good cause necessary to seal a portion of a

 document and otherwise failing to narrowly limit the materials which may warrant preclusion for

 public review under Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994) and its

 progeny, and further finding Plaintiffs' counsel of record necessary to review this Motion is

 presently our colleague and we are unaware of Plaintiffs' present counsel of record, it is

 ORDERED:


         1.    The parties shall comply with our Policies on the Court's website.

         2.    Defendants' Motion to seal (ECF Doc. No. 1) is DENIED without prejudice to

 be renewed consistent with Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994) and its

 progeny in a Motion to be filed no later than January 28, 2019 following immediate service of

 this Order upon Plaintiffs' known counsel or, absent known counsel, upon Plaintiffs' registered

 agent along with further filings including the presently pending Motions to compel (ECF Doc.

 Nos. 2, 3);

        3.     Defendants shall file a certificate of service of this Order upon Defendants'

 counsel no later than January 25, 2019;
Case 1:19-mc-00035-JFB-SRF Document 4 Filed 01/24/19 Page 2 of 2 PageID #: 332



         4.     Defendants' Motions to compel (ECF Doc. Nos. 2, 3) shall remain under seal

 until further Order of Court following review of a compliant Motion to seal filed no later than

 January 29, 2019; and,

         5.     On or before January 28, 2019, Defendants shall consult with Plaintiffs counsel

 and, if warranted, file a stipulation consenting to transfer (including the motion to seal) to the

 presiding judge in the District of Delaware given its longstanding skilled trial management of

 this matter.




                                                2
